Name: Decision (EU) 2017/937 of the European Central Bank of 23 May 2017 nominating heads of work units to adopt delegated decisions on the significance of supervised entities (ECB/2017/17)
 Type: Decision
 Subject Matter: European Union law;  EU institutions and European civil service;  financial institutions and credit
 Date Published: 2017-06-01

 1.6.2017 EN Official Journal of the European Union L 141/28 DECISION (EU) 2017/937 OF THE EUROPEAN CENTRAL BANK of 23 May 2017 nominating heads of work units to adopt delegated decisions on the significance of supervised entities (ECB/2017/17) THE EXECUTIVE BOARD OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.6 thereof, Having regard to Decision (EU) 2017/933 of the European Central Bank of 16 November 2016 on a general framework for delegating decision-making powers for legal instruments related to supervisory tasks (ECB/2016/40) (1), and in particular Articles 4 and 5 thereof, Having regard to Decision (EU) 2017/934 of the European Central Bank of 16 November 2016 on the delegation of decisions on the significance of supervised entities (ECB/2016/41) (2), and in particular Article 2 thereof, Having regard to Decision ECB/2004/2 of 19 February 2004 adopting the Rules of Procedure of the European Central Bank (3), and in particular Article 10 thereof, Whereas: (1) To address the considerable number of decisions that the European Central Bank (ECB) is to adopt for the performance of its supervisory tasks, a procedure for the adoption of specific delegated decisions has been established. (2) A delegation decision is effective upon the adoption of a decision by the Executive Board nominating one or more heads of work units to take decisions on the basis of a delegation decision. (3) The importance of the delegation decision and the number of addressees to whom delegated decisions need to be sent should be taken into account by the Executive Board in nominating heads of work units. (4) The Chair of the Supervisory Board has been consulted on the heads of work units to whom the power to adopt decisions on the significance of supervised entities should be delegated, HAS ADOPTED THIS DECISION: Article 1 Delegated decisions that classify or cease to classify a supervised entity as significant within a significant supervised group or alter the name of a significant supervised entity Delegated decisions pursuant to Article 3(1), (2) or (4) of Decision (EU) 2017/934 (ECB/2016/41) shall be adopted by one of the following heads of work units: (a) the Director General of Directorate General Microprudential Supervision I, if supervision of the relevant supervised entity or group is carried out by Directorate General Microprudential Supervision I; (b) the Director General of Directorate General Microprudential Supervision II, if supervision of the relevant supervised entity or group is carried out by Directorate General Microprudential Supervision II; or (c) if a Director General is unavailable, their Deputy Director General. Article 2 Delegated decisions that cease to classify a significant supervised entity or a significant supervised group as significant Delegated decisions pursuant to Article 3(3) of Decision (EU) 2017/934 (ECB/2016/41) shall be adopted by the Director General of Directorate General Microprudential Supervision III, or if the Director General is unavailable, the Deputy Director General, and one of the following heads of work units: (a) the Director General of Directorate General Microprudential Supervision I, if supervision of the relevant supervised entity or group is carried out by Directorate General Microprudential Supervision I; (b) the Director General of Directorate General Microprudential Supervision II, if supervision of the relevant supervised entity or group is carried out by Directorate General Microprudential Supervision II; or (c) if a Director General is unavailable, their Deputy Director General. Article 3 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 23 May 2017. The President of the ECB Mario DRAGHI (1) See page 14 of this Official Journal. (2) See page 18 of this Official Journal. (3) OJ L 80, 18.3.2004, p. 33.